Citation Nr: 0709752	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-32 079 	  )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for generalized joint 
pain.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for left trapezius 
strain.

4.  Entitlement to service connection for lumbar strain.  

5.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to February 1975.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the San 
Diego, California, Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection noted 
above.  The veteran ultimately perfected an appeal of that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

On of the veteran's theories pertaining to his claims of 
service connection is that he was administered several 
vaccinations in service that could have played a role in his 
development of the disabilities at issue.  The veteran has 
also alleged that not all of his service medical records have 
been obtained.  Specifically, he has indicated that he 
received vaccinations and other medical care at Lackland Air 
Force Base (AFB), San Antonio, Texas in 1971, Grand Forks 
AFB, Grand Rapids, North Dakota in 1972, and Royal Air Force 
Base, Heyford, England, in 1973 and 1974, and that these 
records have not been sought by the RO directly from those 
facilities.  

In cases in which the veteran has asserted that there are 
relevant records in the possession of a federal agency that 
have not been associated with the claims file, the VCAA 
imposes a heightened duty to determine if those records are 
available, particularly if the records in question are 
service medical records.  This heightened duty includes 
contacting the individual facilities in attempt to seek all 
of the records that the veteran believes to be relevant, 
including his service vaccination records.  

In a March 2005 statement, the veteran indicated that he has 
been in receipt of ongoing medical treatment for the 
disorders at issue from Dr. William F. Welles, in San Diego, 
California.  The medical records of the treatment of the 
veteran by Dr. Welles subsequent to May 2003 are not 
contained in the claims file.  It is incumbent upon VA to 
assist the veteran in obtaining treatment records and medical 
evidence, the possible location of which has been 
specifically identified by the veteran, in order to fully 
determine the nature and etiology of any disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Third, VA's duty to assist the claimant in the development of 
his claims pursuant to 38 U.S.C.A. § 5103A (West 2002), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) 
provides further that "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  

With respect to that history as it relates to the orthopedic 
disabilities at issue, service medical records reveal that 
the veteran had been treated for back, neck, and shoulder 
pain during service.  Although clinical evaluation of the 
veteran's spine, lower extremities, and upper extremities 
upon separation examination in June 1974 produced normal 
findings, the veteran indicated in the course of that 
examination that he had then or previously had a "trick" or 
locked knee, a painful or "trick" shoulder or elbow, and 
recurrent back pain.  Although there are no post-service 
medical records pertaining to the treatment of the veteran 
for any of the disorders at issue until July 1997 (when it 
was documented that the veteran sustained a serious work-
related back injury), the documentation of pertinent injuries 
during service present the necessity for obtaining a medical 
opinion as to the etiology of the orthopedic disabilities at 
issue.  Consequently, the necessity for appropriate 
examination(s) is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A (West 2002).

With respect to the history as it relates to the dysthymic 
disorder at issue, service medical records reveal that the 
psychiatric clinical evaluation of the veteran upon entry 
into service produced normal findings.  During service, the 
veteran was seen on one occasion for "personal problems" 
related to "facing separation from home, isolation in 
service, and having to do tasks in the military."  Although 
psychiatric clinical evaluation of the veteran upon 
separation examination in June 1974 produced normal findings, 
the veteran indicated in the course of that examination that 
he had then or previously had depression or excessive worry.  

There are no post-service medical records pertaining to the 
treatment of the veteran for the dysthymic disorder at issue 
until a clinical notation dated in June 2000 indicated that 
the veteran was depressed.  However, VA psychiatric 
examination dated in May 2003 resulted in a diagnosis of 
"dysthymic disorder, since childhood ongoing," and an 
assessment that it existed prior to the time of his 
enlistment and was exacerbated therein, with the exception of 
the veteran's introduction to significant substance abuse in 
service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2006).

As noted, dysthymic disorder was not shown upon the veteran's 
entry into service.  The only evidence supporting a finding 
that the veteran's dysthymic disorder pre-existed his period 
of service is the opinion of the VA examiner who examined the 
veteran in May 2003.  It is noted that the same examiner 
concluded that the pre-existing disorder was not aggravated 
therein.  

Having reviewed the complete record, the Board concludes that 
additional VA examination is necessary to clarify whether the 
veteran had dysthymic disorder prior to service.  If he is 
found to have had dysthymic prior to service, a determination 
is needed as to whether that disorder was permanently 
aggravated by such service.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the service 
department and the specific medical 
facilities identified by the veteran 
(Lackland AFB, Grand Forks AFB, Royal Air 
Force Base, for the purpose of obtaining 
service medical records, including 
vaccination records, directly from the 
U.S. Air Force and its facilities  In 
that regard, the veteran's allegations 
with respect to the records alleged to be 
missing should be consulted and 
referenced to the service department and 
the facilities in question.   

2.  The AMC should ask the veteran to 
provide the names of any health care 
providers, in addition to Dr. William F. 
Welles, who have treated him for any of 
the disorders at issue since his 
separation from service.  

3.  After obtaining all necessary 
information, authorizations, and 
releases, the AMC should attempt to 
obtain copies of any treatment records 
from Dr. William F. Welles, and any other 
health care providers identified by the 
veteran who have treated him for the 
disorders at issue.  All records obtained 
should be associated with the claims 
file.

4.  After completion of #1 #2, and #3, 
the AMC should schedule the veteran for 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of the orthopedic disorders at 
issue to determine whether any disorder 
at issue, if found, bears any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  The claims file 
and a separate copy of this remand must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.
The examiner must address the 
following medical question for each of 
the disorders at issue:
Is it very likely, at least as likely 
as not, or highly unlikely that any 
disorder at issue, if found, is 
related by etiology to service on any 
basis?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

5.  After completion of #1 #2, and #3, 
the AMC should schedule the veteran for 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of psychiatric disorders to 
determine whether any psychiatric 
disorder, if found, bears any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  The claims file 
and a separate copy of this remand must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.
Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to any currently 
present dysthymic disorder:

What is the most likely date of onset of 
the dysthymic disorder?

If it is determined that the disorder 
existed before the veteran's period of 
service, please comment as to the 
likelihood that any such disorder was 
aggravated, i.e., became permanently 
worse, during his military service, 
beyond the natural progression of the 
disorder.

If it is determined that the disorder did 
not exist prior to his active military 
service, please comment as to the 
likelihood that any current dysthymic 
disorder is related to military service.

The examining physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in the examination report.

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

6.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should adjudicate 
the veteran's claims of entitlement to 
service connection for generalized joint 
pain, entitlement to service connection 
for a bilateral knee disability, 
entitlement to service connection for 
left trapezius strain, entitlement to 
service connection for lumbar strain, and 
entitlement to service connection for 
dysthymic disorder.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection and result in a denial.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



